El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 14 de junio de 2001 el Estado Libre Asociado de Puerto Rico presentó, ante la Sala Superior de San Juan del Tribunal de Primera Instancia, una demanda de sen-tencia declaratoria, nulidad de contrato, pago ilegal de fon-dos públicos y cobro de dinero contra Casta Developers, S.E., Miguel Angel Cabral Veras, Jeannette Stampar Han-deberge y Rolando Cabral Vieras, su esposa y la sociedad legal de gananciales compuesta por ambos. En la referida demanda el E.L.A. impugnó la validez legal de unos acuer-dos que dieron base a unas transacciones inmobiliarias realizadas por los demandados con el propio Estado, recla-mando la devolución de las cantidades de dinero que había pagado, las cuales, según se alegó, eran excesivas y onero-sas para el interés público.
Los demandados, previo a contestar la demanda, le cur-saron al E.L.A. un pliego de interrogatorios, el cual acom-pañaron de una moción que solicitaba al tribunal que les ordenara a los demandantes contestar dicho documento en un plazo de cinco días. En el interrogatorio se incluyeron, en lo aquí pertinente, las siguientes preguntas:
2. Indique si al presente el Departamento de Justicia de Puerto Rico o alguna otra agencia o departamento del Estado Libre Asociado de Puerto Rico mantiene(n) activa investiga-ción criminal alguna relacionada con los hechos que dan lugar a la acción civil radicada en este caso.
3. De la anterior pregunta ser contestada en la afirmativa, indique si Casta Developers, S.E., Miguel Angel Cabral Veras, Jeannette Stampar Handerberge, Rolando Cabral Veras y/o su esposa Fulana De Tal, son objeto de dicha investigación criminal. De ser contestada en la afirmativa, indique cuál(es) de los demandados es objeto de dicha investigación.
4. Indique si para la radicación de la presente acción civil se compartió información entre los abogados a cargo de la inves-tigación civil y los abogados a cargo de la investigación criminal.
5. Indique si se han realizado reuniones entre los abogados a cargo del caso civil y los encargados del caso criminal para *6discutir los hechos de este caso y la estrategia a seguir en la tramitación judicial del mismo. Exhibit VIII, págs. 99-100.
El 25 de junio de 2001 el E.L.A. solicitó que se expidiera una orden protectora a su favor, a los fines de que se le relevara de divulgar la información solicitada en el aludido pliego de interrogatorios. A esos efectos, alegó que la infor-mación relativa a la existencia o no de investigaciones cri-minales relacionadas con los hechos que dieron lugar a la presentación de la acción civil en el presente caso, consti-tuye materia privilegiada y protegida por la Regla 31 de Evidencia, 32 L.P.R.A. Ap. IV, pues, según adujo, con ello se pone innecesariamente en riesgo, entre otras cosas, los re-sultados de una posible investigación en curso. Por otro lado, y en lo que respecta al asunto del intercambio de información entre los abogados a cargo del caso civil y los encargados del caso criminal, el E.L.A. alegó que
[l]a revelación de dicha información se relaciona directa-mente con las comunicaciones habidas entre abogado y cliente (el Estado), incluyendo las gestiones realizadas por los aboga-dos, y que forman parte de su “work product”, las cuales están protegidas por la Regla 25 de Evidencia (32 L.P.R.A. Ap.IV). Exhibit VIII, pág. 92.
Los demandados, por su parte, presentaron un escrito en oposición a la orden protectora solicitada alegando, en-tre otras cosas, que ninguno de los privilegios invocados por el Estado aplica al caso de autos, pues, según argüye-ron, en el pliego de interrogatorio cursado no se solicitó ninguna información oficial que pudiera poner en riesgo un posible caso criminal ni la vida de alguno de los informantes. Sobre este particular puntualizaron que no pretendían obtener información sobre los nombres o las identidades de informantes, confidentes ni testigos del Es-tado o sobre los objetivos, métodos o técnicas que pudieran ser utilizadas en un posible caso criminal. Como último argumento señalaron que, aún asumiendo que las reglas invocadas aplicaran al caso de autos, éstas no gozarían de *7mayor jerarquía que la garantía constitucional contra la autoincriminación contenida tanto en la Constitución del Estado Libre Asociado de Puerto Rico como en la de Esta-dos Unidos.
Así las cosas, el 19 de septiembre de 2001 el E.L.A. le cursó a los demandados un escrito titulado Primer Pliego de Interrogatorio y Requerimiento de Producción de Documentos. En vista de lo anterior, los demandados soli-citaron del tribunal que emitiera una orden protectora que los eximiera de contestar el interrogatorio sometido por el Estado, al alegar que mientras el Estado no revelara si estaba llevando a cabo una investigación criminal sobre los demandados, éstos tenían derecho a no incriminarse y a objetar cualquier mecanismo de descubrimiento de prueba.
Luego de varios incidentes procesales, el 17 de mayo de 2002 el foro de instancia celebró una vista sobre las cues-tiones en controversia. Tras evaluar los memorandos de derecho presentados por las partes, el 27 de junio de 2002 el foro primario emitió una resolución en la cual concluyó que a las preguntas de los demandados contenidas en el primer pliego de interrogatorio no les aplicaban los privi-legios invocados por el Estado. En consecuencia, el foro de instancia concedió al Estado un término de diez días para contestar dicho interrogatorio y dispuso que era la única forma en que éstos podían estar en posición de determinar si invocan o no su derecho a no incriminarse.(1)
Denegada la reconsideración solicitada, el E.L.A. recu-rrió —mediante un recurso de certiorari— ante el Tribunal de Apelaciones, quien modificó y, así modificado, confirmó el dictamen recurrido. En primer lugar, el foro apelativo intermedio concluyó, al igual que lo hizo el foro primario, que la información solicitada por los demandados no cons-tituía materia privilegiada. A esos efectos, señaló que al *8reclamar el privilegio de información oficial el Estado se limitó a aseverar que la información solicitada era privile-giada, pero no cumplió con los estrictos criterios de la refe-rida Regla 31 de Evidencia, a los fines de colocar al tribunal en posición de valorar la procedencia de su reclamo ni demostró que la divulgación de la información pusiera en riesgo los derechos de terceros, los intereses del Gobierno o la seguridad pública. En lo que respecta al privilegio abo-gado-cliente reclamado por el Estado, el referido foro coin-cidió con el tribunal de instancia a los efectos de que este privilegio no aplica al caso de autos, pues éste sólo protege el contenido de las comunicaciones.
En segundo lugar, el foro apelativo intermedio sostuvo que “la información sobre la existencia de una investiga-ción criminal no resulta pertinente para ejercer el derecho a no incriminarse”. Exhibit I, pág. 13. Como tercera conclu-sión, el referido foro determinó, específicamente en cuanto a la codemandada Casta Developers, S.E., que ésta, por tratarse de una entidad jurídica,
est[á] obligada a responder al interrogatorio enviado por el Estado Libre Asociado o a demostrar, a satisfacción del Tribunal de Primera Instancia, que no existe una persona autori-zada que pueda responder el interrogatorio sin exponerse a riesgo real de responsabilidad criminal. Exhibit I, pág. 14.
Ello en virtud de la norma a los efectos de que el privi-legio a no incriminarse aplica sólo a personas naturales y no a entidades colectivas o jurídicas como ella. Concluyó, además, el foro apelativo que
... la información que los demandados le solicitan al Estado Libre Asociado en el Primer Interrogatorio es pertinente en este pleito, en la medida en que resulta pertinente para que los demandados ejerzan su prerrogativa de determinar la ma-nera en que deben conducir su caso, las estrategias a seguir en el desarrollo del proceso y los potenciales remedios que po-drían requerir del tribunal recurrido en el trámite del pre-sente proceso. (Énfasis suplido.) Exhibit I, págs. 16-17.
Insatisfecho con esta determinación, el E.L.A. recurrió *9oportunamente ante este Tribunal —vía certiorari— impu-tándole al Tribunal de Apelaciones haber errado
... al determinar que, con el fin de delinear su estrategia en el caso, la recurrida puede condicionar su participación en el des-cubrimiento de prueba hasta que el E.L.A. responda a reque-rimientos de ésta sobre la existencia de posibles investigacio-nes criminales en contra de las personas naturales que la componen, aún [sic] cuando la información solicitada no es pertinente ni a los méritos del caso ni al asunto de si dichas personas están expuestas a un riesgo real de responsabilidad criminal. Petición de certiorari, págs. 11-12.
Expedimos el recurso. Contando con la comparecencia de ambas partes y estando en condiciones de resolver, pro-cedemos a así hacerlo.
I
Como es sabido, la tendencia moderna en el ámbito del procedimiento civil es a facilitar el descubrimiento de prueba de forma tal que se coloque al juzgador en la mejor posición posible para resolver justamente. Ward v. Tribunal Superior, 101 D.P.R. 865, 867 (1974). A esos efectos, hemos expresado que un amplio y adecuado descubrimiento de prueba antes del juicio facilita la tramitación de los pleitos y evita los inconvenientes, las sorpresas y las injusticias que surgen cuando las partes ignoran hasta el día de la vista las cuestiones y los hechos que en realidad son objeto del litigio. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994); Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959).
A tono con lo anterior, hemos expresado que
... un amplio y liberal descubrimiento de prueba es “la mé-dula del esfuerzo de destruir de una vez y para siempre la deportiva teoría de justicia” que tanto mina la fe del pueblo en el sistema judicial. General Electric v. Concessionaires, Inc., 118 D.P.R. 32, 38 (1986), citando a Lluch v. España Service Sta., 117 D.P.R. 729, 743 (1986).
*10Del mismo modo, hemos señalado que el descubrimiento de prueba —bien utilizado— acelera los procedimientos, propicia las transacciones y evita sorpresas indeseables en el juicio.(2) íd.
El amplio alcance del descubrimiento de prueba está bien establecido en la Regla 23.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ésta limita el descubrimiento sólo en dos aspectos, a saber: (i) que la información solicitada no sea materia privilegiada y (ii) que ésta sea pertinente al asunto en controversia. Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 212 (1982). Véanse, además: Ades v. Zalman, 115 D.P.R. 514 (1984); Rivera Alejandro v. Algarín, 112 D.P.R. 830 (1982); Ward v. Tribunal Superior, ante; Sierra v. Tribunal Superior, 81 D.P.R. 554 (1951).
A. En lo que respecta a la “materia privilegiada” a la que alude la referida disposición reglamentaria, hemos precisado que se trata exclusivamente de los privilegios reconocidos en las Reglas de Evidential(3) En lo aquí pertinente, la Regla 31 de este cuerpo reglamentario, 32 L.P.R.A. Ap. IV, dispone:
(A) Según usada en esta regla, “información oficial” significa información adquirida en confidencia por un funcionario o em-pleado público en el desempeño de su deber y que no ha sido oficialmente revelada ni está accesible al público hasta el mo-mento en que se invoca el privilegio.
(B) Un testigo tiene el privilegio de no divulgar una materia por razón de que constituye información oficial, y no se admi-tirá evidencia sobre la misma si el tribunal concluye que la materia es información oficial y su divulgación está prohibida por ley, o que divulgar la información en la acción sería perju-*11dicial a los intereses del gobierno del cual el testigo es funcio-nario o empleado.
En ocasión de interpretar el alcance de la disposición reglamentaria antes citada, en Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986), expresamos que los tribunales deben ser cautelosos en conceder cualquier pedido de confidencialidad del Estado, quien deberá demostrar precisa e inequívocamente la aplicabilidad de la excepción antes enunciada. En ese sentido, fuimos enfáticos al señalar que “[h]oy día la secretividad en los asuntos públicos es excepción y no norma”. Id.
A tono con lo anterior, hemos enumerado ciertos requisitos que deben ser observados por los tribunales al momento de evaluar mociones sobre descubrimiento de información oficial; éstos son: (i) si el peticionario ha cumplido con los requisitos estatutarios requeridos para el descubrimiento de prueba y (ii) si la información fue adquirida en confidencia según nuestra Regla 31(A), 32 L.P.R.A. Ap. IV. De ser la información de carácter confidencial, el juzgador deberá sopesar los intereses en conflicto a fin de resolver si aplica o no el privilegio.(4) Santiago v. Bobb y El Mundo, Inc., ante, págs. 161-162 (citando a Shepherd v. Superior Court of Alameda County, 17 Cal. 3d 107 (1976)).
Asimismo, al abordar el reclamo de confidencialidad del Estado, los tribunales deberán tomar en consideración lo dispuesto por este Tribunal a los efectos de que “‘el balance de intereses requerido por la Regla 31 [(B)] debe realizarse de forma estricta a favor del reclamante de *12la solicitud y en contra del privilegio reconocido en dicha regla’ Santiago v. Bobb y El Mundo, Inc., ante, pág. 162 esc. 4. Para que el Estado prevalezca, éste debe presentar prueba y demostrar la existencia de intereses apremiantes de mayor jerarquía que los valores protegidos por el dere-cho de libertad de información de los ciudadanos. En estos casos la función judicial radica en “resolver si determinada información está cubierta por el manto de secretividad y, de estarlo, si ello es compatible con el ejercicio de derechos constitucionales protegidos”. Soto v. Srio. de Justicia, 112 D.P.R. 477, 498 (1982).
Refiriéndonos específicamente al asunto de las investigaciones criminales, en Soto v. Srio. de Justicia, ante, pág. 495, reconocimos el interés público en mantener confidenciales determinados documentos e informes ligados a la fase investigativa o preventiva del crimen y que por su naturaleza pongan innecesariamente en riesgo los resultados de una investigación en curso, la vida de informantes, confidentes y testigos, así como la de los propios empleados del Estado, o que de cualquier modo afecten la seguridad pública. Ello no obstante, en ese mismo caso, advertimos que toda legislación que pretenda ocultar información a un ciudadano bajo el palio de confidencialidad debe ser interpretada restrictivamente a favor del derecho del pueblo a mantenerse informado. Soto v. Srio. de Justicia, ante. Ello significa que aún en casos de expedientes investigativos, es al Gobierno a quien le corresponde establecer que es acreedor del privilegio establecido en la referida Regla 31, lo que implica acreditar que se trata de información oficial bajo la regla y que el balance se inclina a su favor.
B. En lo que respecta al asunto de la “pertinencia”, hemos señalado que, como regla general, se trata de un concepto que, “aunque impreciso, debe ser interpretado en términos amplios”. General Electric v. Concessionaires, *13Inc., 118 D.P.R. 32, 40 (1986). En ese sentido hemos seña-lado que para que una materia pueda ser objeto de descu-brimiento, “basta con que exista una posibilidad razonable de relación con el asunto en controversia”.(5) Asimismo, he-mos resuelto que el criterio de la pertinencia incluye “todos los asuntos que puedan tener cualquier relación posible con la materia que es objeto del pleito, aunque no estén relacionados con las controversias específicas que han sido esbozadas por las alegaciones”. (Énfasis suplido.) Sierra v. Tribunal Superior, ante, pág. 573. Del mismo modo, hemos señalado que el descubrimiento de prueba permite, inclusive, la entrega de materia que sería inadmisible en el jui-cio, si ésta conduce a prueba admisible. Alvarado v. Alemañy, 157 D.P.R. 672, 683 (2002), citando a García Rivera et al. v. Enriquez, 153 D.P.R. 323, 334 (2001).
De particular relevancia al caso ante nuestra consideración, hemos reconocido que los interrogatorios se refieren a “materia pertinente” cuando solicitan información sobre alguno de los siguientes extremos: (i) prueba que sea admisible en el juicio; (ii) hechos que puedan servir para descubrir evidencia admisible; (iii) datos que puedan facilitar el desarrollo del proceso', (iv) admisiones que puedan limitar las cuestiones realmente litigiosas entre las partes; (v) datos que puedan servir para impugnar la credibilidad de los testigos; (vi) hechos que puedan usarse para contrainterrogar a los testigos de la otra parte, y (vii) nombres de los testigos que la parte interrogada espera utilizar en el juicio.(6) Como bien señaláramos en Sierra v. Tribunal Superior, ante, pág. 573 esc. 10, “[é]sta no es una enumeración exhaustiva de lo que constituye un ‘asunto pertinente’ ”, sino una simple ilustración de la amplitud del concepto. “[C]ualquier duda en cuanto a la pertinencia *14de la investigación debe resolverse a favor del interrogante.” Íd.
Ahora bien, es importante aclarar que, aunque amplio, el ámbito del descubrimiento de prueba no es ilimitado. En ese sentido hemos señalado que un tribunal debe rechazar por impertinente toda pregunta que no tenga una posibilidad razonable de relación con el asunto en controversia. Ortiz Rivera v. E.L.A., Nacional Ins. Co., 125 D.P.R. 65, 75 (1989); Rodríguez v. Scotiabank de P.R., ante, pág. 212. Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. 1, pág. 481.
( — { h — I
De entrada, es de rigor señalar que coincidimos plena-mente con ambos foros inferiores en cuanto a que en el presente caso el Estado falló en demostrar —de forma pre-cisa e inequívoca— el hecho de que la información que re-claman los demandados esté cobijada por el privilegio de “información oficial” contenido en la Regla 31 de Evidencia, ante. Ya hemos señalado que el pedido de confidencialidad por parte del Estado no puede ser concedido livianamente y que es éste quien tiene que demostrar la existencia de intereses apremiantes de mayor jerarquía que los valores protegidos por el derecho de libertad de información de los ciudadanos.
Como correctamente señaló el foro apelativo intermedio, en este caso el Estado se
... limit [ó] a aseverar que la información solicitada es privi-legiada, pero no cumpl[ió] con los estrictos criterios de la Regla 31 para colocar al tribunal recurrido en posición de valorar la procedencia de su reclamo, ni dem[ostro] que la divulgación de la información que se le solicita ponga en riesgo los derechos de terceros, los intereses del Gobierno o la seguridad pública .... Exhibit I, pág. 11.
*15Tampoco debemos pasar por alto el hecho de que en el caso de marras no se está solicitando información obtenida en confidencia, tal y como lo exige la Regla 31 de Eviden-cia, ante, ni nombres de informantes o confidentes, o docu-mentos recopilados en el curso de una investigación criminal. Lo único que los demandados interesan saber es si el Estado ha iniciado una investigación criminal por los mismos hechos que dieron lugar a la acción civil que se lleva a cabo en su contra.
Somos del criterio que las circunstancias del presente caso hacen indispensable que los demandados obtengan dicha información de parte del Estado. Veamos. En primer lugar, debe quedar claro que la presente controversia —si el Estado debe o no informar si ha iniciado una investiga-ción criminal por los mismos hechos que se alegan en el caso civil— no puede ser analizada exclusivamente desde el punto de vista de la pertinencia de la información solicitada. Si fuera así, tendríamos necesariamente que co-incidir con el Estado en cuanto a que la existencia o no de una investigación criminal en contra de los demandados no es pertinente para dilucidar una controversia sobre la va-lidez de una transacción comercial que involucra el alegado manejo indebido de fondos públicos.
La presente controversia exige un análisis mucho más profundo, pues involucra aspectos procesales de mayor en-vergadura que superan el asunto de la pertinencia de la prueba. Después de todo, en el presente caso nadie podría sostener, responsablemente, que la información solicitada es completamente ajena al asunto que se litiga. Ello consi-derando que, si en efecto, existiera una investigación criminal en cuanto a alguno de los codemandados, estaría-mos, entonces, ante la llamada “litigación paralela”, esto es, la litigación de casos civiles y criminales al mismo tiempo.
Como señaláramos, al disponer del presente recurso el foro apelativo intermedio resolvió, acertadamente, que *16aunque la información sobre la existencia de una investiga-ción criminal no es pertinente para ejercer el derecho a no incriminarse, ésta es indispensable para que los demanda-dos puedan ejercer su derecho a determinar la manera en que conducirán su caso y elegir las estrategias que seguirán en el desarrollo del proceso. Al fundamentar dicha conclu-sión, el referido foro se refirió a las complicaciones propias de los llamados “parallel proceedings” al señalar:
El dilema para el acusado de elegir entre invocar el privilegio a no incriminarse en el proceso civil y arriesgarse a perder el caso; las ventajas indebidas para el Ministerio Fiscal en cuanto a la información que puede recopilar, las tentaciones de ambas partes a utilizar el proceso civil como fuente para preparar el caso criminal con el consecuente uso de los recur- . sos judiciales de manera ineficiente y dual; comprometer en el proceso civil las bases de la defensa del caso criminal; son sólo ejemplo de los posibles conflictos que puede generar la litiga-ción paralela [esto es, la litigación de casos civiles y criminales al mismo tiempo]. Exhibit I, págs. 15-16.
A pesar de que este tema no había sido considerado an-teriormente por este Tribunal, ha sido ampliamente estu-diado en la jurisdicción norteamericana, en la cual se ha discutido el asunto desde una perspectiva constitucional. (7) No cabe duda que los “procesos paralelos” crean un dilema para el demandado, específicamente en aquellos casos en que se litiga primero el pleito civil. Por un lado, el deman-dado interesa presentar ampliamente las reclamaciones y defensas que corresponden al caso civil y, por el otro, desea limitar la cantidad de información autoincriminatoria que, a través de dicho pleito, pueda obtener el Estado. Using *17Equitable Powers to Coordinate Parallel Civil and Criminal Actions, 98 (Núm. 5) Harv. L. Rev. 1023, 1024 (1985).
Como cuestión de hecho, en la mayoría de los casos en que un demandado decide permanecer en silencio, éste su-fre inmediatamente un aumento en el riesgo de obtener una sentencia adversa. Es por ello que muchas veces los demandados, en su afán por defenderse en el caso civil, deciden “hablar”, olvidando así su derecho a no incrimi-narse que, como sabemos, también les cobija en la litiga-ción civil.
En otras ocasiones los demandados prefieren “sacrifi-car” el caso civil e invocar su derecho a no incriminarse, a sabiendas de que en los casos civiles los litigantes no están exentos de las inferencias adversas asociadas con este derecho.(8) Baxter v. Palmigiano, 425 U.S. 308, 318 (1976). Este dilema ha sido resumido del modo siguiente:
The accused’s testimony may be essential to a just resolution of the civil litigation. If that testimony is incriminating, however, its use in the criminal action may jeopardize the accused’s criminal defense. Thus, the criminal issue is whether the pressure on the accused to testify in the civil proceeding constitutes “compulsion” under the fifth amendment. (Enfasis suplido.) Using Equitable Powers to Coordinate Parallel Civil and Criminal Actions, ante, pág. 1026.
Como vemos, no se trata de que en el caso civil el acu-sado no pueda permanecer en silencio, haciendo uso del derecho que le reconoce la Constitución a no incriminarse, sino de que al enfrentarse a la disyuntiva de ganar o perder el caso civil, el demandado se ve en la obligación de defen-derse, lo cual podría considerarse como una abdicación in-voluntaria a su derecho constitucional. También se ha en-*18tendido que este tipo de “proceso paralelo” podría menoscabar el carácter adversativo del proceso criminal en la medida en que el Estado adquiere evidencia que fue pre-sentada por el acusado en un caso o procedimiento de na-turaleza civil.
Ahora bien, se ha resuelto que el simple hecho de que el Estado inicie estos “procesos paralelos” en contra de una misma persona no debe, por sí solo, considerarse como una actuación inherentemente inconstitucional. Véanse: Mainelli v. United States, 611 F.Supp. 606 (D. R.I. 1985); Securities & Exchange Com’n v. Dresser Indus., 628 F.2d 1368 (D.C. Cir. 1980); Coalition of Black Leadership v. Cianci, 480 F.Supp. 1340 (D. R.I. 1979); United States v. Kordel, 397 U.S. 1 (1970). A esos efectos, se ha reconocido que la protección del interés público puede requerir procedimientos simultáneos de parte del Gobierno, sin que pueda exigírsele a éste que escoja entre un curso de acción civil o uno criminal.
Estos “procesos paralelos” podrían ser considerados impropios o inconstitucionales únicamente en aquellos casos en que se demuestre la presencia de “circunstancias especiales” que sugieran la existencia de prejuicio indebido, mala fe, tácticas gubernamentales maliciosas o interferencia con derechos constitucionales. Véanse: Securities & Exchange Com’n v. Dresser Indus., ante, pág. 1375; United States v. Kordel, ante, pág. 11.
Es de particular importancia al caso ante nos que al resolver el caso United States v. Kordel, ante, pág. 11, el Tribunal Supremo de Estados Unidos consideró como una de estas “circunstancias especiales” el que se demuestre que el Estado falló en advertirle al demandado, en el caso civil, que planeaba procesarlo en el campo criminal.
Con el propósito de evitar las posibles consecuencias adversas que pueden suscitarse en este tipo de *19litigación, los tribunales —a solicitud de las partes— pue-den utilizar diferentes tipos de mecanismos procesales a los fines de proteger la constitucionalidad o la integridad de estos procesos paralelos, o ambos. Se ha resuelto que en estos casos los tribunales tienen amplia discreción para paralizar un caso civil,(9) posponer el descubrimiento de prueba o imponer órdenes y condiciones protectoras, siem-pre que el interés de la justicia así lo requiera.(10)
Estos son, precisamente, los mecanismos procesales a los que se refería en el presente caso el foro apelativo intermedio al señalar que si los demandados desconocían la existencia de una investigación criminal en su contra estaban impedidos de “ejercer su prerrogativa de determinar la manera en que deben conducir su caso, las estrategias a seguir en el desarrollo del proceso y los potenciales remedios que podrían requerir del tribunal recurrido en el trámite del presente proceso”. Dicha información, no hay duda, resulta necesaria a los fines de determinar la procedencia de una solicitud de posposición del descubrimiento de prueba o la paralización del caso civil.(11) No debemos pasar por alto el hecho de que nos en-*20contramos ante un asunto que puede tener implicaciones de índole constitucional.(12)
En vista de que existen casos en que las circunstancias específicas de éstos hacen meritorio que los tribunales se vean obligados a ejercer su discreción y ordenar la pospo-sición del descubrimiento de prueba o la paralización del caso civil, con el propósito de asegurar la integridad o la constitucionalidad del proceso o ambas, la negativa del Es-tado en el presente caso a informar si al momento existe una investigación criminal en contra de los demandados, resulta ser, llana y sencillamente, inaceptable. Ello conside-rando que con su proceder el Estado está eliminando total-mente la posibilidad de que un tribunal pueda, en su dis-creción y luego de analizar los hechos específicos del caso, ordenar la paralización del caso civil hasta que culmine el proceso criminal ya iniciado. De este modo, el Estado rea-liza una usurpación total de la función judicial, apoderán-dose del proceso que se ventila ante el foro judicial.
En virtud de lo antes expresado, procede confirmar el dictamen emitido por el foro apelativo intermedio, confir-matorio a su vez del emitido por el foro de instancia, a los efectos de que el Estado Libre Asociado de Puerto Rico debe informar si está llevando a cabo una investigación criminal por los mismos hechos que dieron lugar a la acción civil que se lleva a cabo en contra de los codemandados Miguel Angel Cabral Veras, Jeannette Stampar Handeberge y Rolando Cabral Vieras. (13) Ello no sólo le permitirá a los de-mandados determinar la estrategia por seguir en el caso civil, sino también a decidir sobre los remedios por solicitar *21del foro judicial en protección de sus derechos constitucio-nales, los cuales tenemos la obligación de garantizar.
1 — H H — I HH
En mérito de lo anterior, procede confirmar la sentencia emitida por el Tribunal de Apelaciones y devolver el caso al Tribunal de Primera Instancia, Sala Superior de San Juan, para procedimientos ulteriores compatibles con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Presidenta Señora Naveira Merly emitió una opinión disidente, a la cual se unieron los Jueces Asociados Señor Fuster Berlingeri y Señora Fiol Matta.
— O —

 A esos efectos, el foro primario explicó que: “los demandados lógicamente tienen una aprehensión real de ser acusados criminalmente en el futuro y de que la información provista por ellos en el proceso de descubrimiento de prueba en el pre-sente caso sea utilizada posteriormente para acusarlos penalmente.”


 En ese sentido se ha entendido que “[e]l uso de las Reglas de Procedimiento Civil pretenden que el juicio sea menos un juego de la gallinita ciega y más una contienda justa en que los hechos sean descubiertos en la más amplia extensión posible”, pues “|l]a justicia no es un juego, ni un deporte, sino una empresa formal a ser conducida seriamente”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 468.


 Véanse: Rivera Alejandro v. Algarín, 112 D.P.R. 830, 833 (1982); Sierra v. Tribunal Superior, 81 D.P.R. 554, 572 (1959).


 Al dictaminar si cierta información fue adquirida en confidencia, los tribu-nales pueden considerar el tipo de documento en cuestión, tales como memorandos internos, el testimonio de las partes, los trámites usuales de la agencia al recibir tal tipo de información e inclusive la propia naturaleza de la información. La confiden-cialidad de la información se determina mediante un análisis de la totalidad de las circunstancias que rodean la comunicación, así como su propia naturaleza. En esta gestión el tribunal puede hacer un examen en cámara de los documentos o informa-ción que el Estado alega son privilegiados, como condición previa al reconocimiento del privilegio. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983).


 Véanse: Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 212 (1982); Rivera Alejandro v. Algarín, ante, págs. 833-834.


 Sierra v. Tribunal Superior, ante, pág. 573 esc. 10.


 Los “parallel proceedings” han sido definidos como “ ‘simultaneous, adjudicative proceedings that (1) arise out of a single set of transactions, and (2) are directed against the same defendant or defendants’ ”. M.D. Hunter, SEC/DOJ Parallel Proceedings: Contemplating the Propriety of Recent Judicial Trends, 68 (Núm.l) Miss. L. Rev. 149 (2003). Además, se ha señalado que estos procesos “may include investigations by any federal regulatory agency, civil injunctive or penalty actions, administrative disciplinary proceedings, cease and desist proceedings, private actions (including both class and derivative actions), proceedings by self-regulatory agencies, various state proceedings, grand jury inquiries, and/or criminal prosecutions”. Id.


 Según se ha señalado: “After the criminal trial, an accused can more freely disclose information vital to his or his opponent’s civil action.” Using Equitable Powers to Coordinate Parallel Civil and Criminal Actions, 98 (Núm. 5) Harv. L. Rev. 1023, 1039 (1985). “The transfer of information from criminal to civil proceedings is preferable to the transfer from civil to criminal proceedings because the former preserves the criminal procedural protections for the accused while facilitating the truth-seeking goal of the civil proceedings.” Id.


 Los tribunales han desarrollado una serie de criterios que deberán ser eva-luados y balanceados al momento de determinar si procede o no la paralización. Estos criterios son:
“(1) the private interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the defendant; (3) the convenience to the courts; (4) the interest of persons not parties to the civil litigation; (5) the public interest.” Arden Way Associates v. Boesky, 660 F.Supp. 1494, 1497 (S.D. N.Y. 1987); In re Mid-Atlantic Toyota Antitrust Litigation, 92 F.R.D. 358, 359 (D. Md. 1981); Golden Quality Ice Cream Co. v. Deerfield Speciality, 87 F.R.D. 53, 56 (E.D. Pa. 1980).


 Se ha señalado: “[wlhere invocation of the Fifth Amendment imposes undue sanctions or penalties on a defendant, a court may in its discretion stay civil proceedings, postpone civil discovery, or impose protective orders and conditions in the furtherance of the interests of justice. These determinations are to be made ‘in the light of the particular circumstances of the case.’ ” (Citas omitidas.) Arden Way Associates v. Boesky, ante, pág. 1498.


 Ciertamente, sería absurdo que un litigante solicite, y que un tribunal or-dene, la paralización de un proceso civil hasta que culmine un proceso criminal, cuando no se tiene la certeza de que existe tal proceso criminal.


 No obstante lo anterior, debe quedar claro que no existe un derecho consti-tucional a paralizar un caso civil ante la existencia de un proceso criminal paralelo. Arden Way Associates v. Boesky, ante; Afro-Lecon, Inc. v. U.S., 820 F.2d 1198, 1202 (Fed. Cir. 1987); Securities & Exchange Com’n v. Dresser Indus., 628 F.2d 1368, 1375 (D.C. Cir. 1980).


 Del mismo modo, confirmamos lo resuelto por el foro apelativo intermedio con relación a la codemandada Casta Developers, S.E.